Exhibit 99.3 Ester Neurosciences Ltd. Financial information for the six months ended 30 June 2007: Restatement to International Financial Reporting Standards as adopted by the EU At 30 June 2007 Ester Neurosciences Ltd. Financial Statements At 30 June 2007 (unaudited) Contents Page Introduction 2 Report of Independentauditors 3 Income statements 4 Balance sheets 5 Cash flow statements 6 Statements of changes in shareholders’ equity 7 Notes to the financial statements 8– 21 Introduction Ester Neurosciences Ltd. is a development stage biopharmaceutical company committed to the discovery and development of novel therapeutic products for the treatment of neurological disorders such as myasthenia gravis, Alzheimer's disease, multiple sclerosis and acute stress reactions as well as the area of inflammatory bowel disease. Ester's unique platform technology is based on the company's breakthrough discoveries relating to cholinergic neuromodulation and its involvement in the diseased state. The Company is based in Israel and has its registered address at AckersteinTowers, 11 Hamanofim St., Herzlia Pituach, Israel. Ester Neurosciences Ltd is ultimately controlled by Medica Venture Partners, an Israeli entity. Ester Neurosciences Ltd currently prepares its primary financial statements under Israeli Generally Accepted Accounting Practice (Israeli GAAP). These financial statements have been restated to IFRS as adopted by the EU. To explain how Ester Neurosciences reported performance and financial position are affected by this change, information previously published under Israeli GAAP is re-stated under IFRS in note 8 to the financial statements. Overview of impact Israeli GAAP IFRS 2 IFRS Israeli GAAP IFRS 2 IFRS Share based payments Share based payments 30-Jun-07 30-Jun-07 30-Jun-07 30-Jun-06 30-Jun-06 30-Jun-06 US$'000 US$'000 US$'000 US$'000 US$'000 US$'000 unaudited unaudited unaudited unaudited unaudited unaudited Loss before tax (405 ) (23 ) (428 ) (379 ) (57 ) (436 ) Total assets 238 - 238 268 - 268 Total equity and liabilities 238 - 238 268 - 268 The changes in financial information noted above are as a result of Ester Neurosciences Ltd. changing its accounting policies to comply with the requirements of IFRS.Significant changes in policy, together with associated transitional arrangements are set out in the notes to the financial statements. The associated tax impact of the above is an increase in unutilized tax losses, which are as yet unrecognized. 2 Report of Independent Auditors To the Board of Directors and Shareholders of Ester Neurosciences Limited: We have reviewed the accompanying condensed balance sheets of Ester Neurosciences Limited as of June 30, 2007 and June 30, 2006 and the related condensed statements of income and cash flows for each of the six-month periods ended June 30, 2007 and June 30, 2006, and the related condensed statement of changes in shareholders' equity for the six-month period ended June 30, 2007 and June 30, 2006. These interim financial statements are the responsibility of the company's management. We conducted our review in accordance with auditing standards generally accepted in the United States of America. A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed interim financial statements for them to be in conformity with International Financial Reporting Standards as adopted by the European Union. We audited in accordance with International Standards of Auditing (UK and Ireland) and with auditing standards generally accepted in the United States of America, the balance sheet of Ester Neurosciences Limited as of December 31, 2006 and the related statements of income, changes in shareholders' equity, and of cash flows for the year then ended (not presented herein), and in our report dated December 4, 2007 we expressed an unqualified opinion on those financial statements.
